 



Exhibit 10.38
(TWEEN BRANDS LOGO) [l25470al2547002.gif]
Stock Award Agreement
Acknowledgement of Receipt
 
This Stock Award Agreement Acknowledgement of Receipt is entered into by and
between Tween Brands, Inc. (the “Company”), and the associate of the Company
whose name appears below (the “Associate”) in order to set forth the terms and
conditions of Stock Awards granted to the Associate under the 2005 Stock Option
and Performance Incentive Plan (the “Plan”).
Associate Name:
Department:

                            Award Type   Date of   Expiration   Number of  
Option   Vesting   Number of     Grant   Date   Shares Granted   Price   Date  
Shares to Vest  
Incentive Stock Options
                       
 
                         
 
                       
Restricted Stock Award
                       
 
                       
 
                         
Restricted Stock Award1
                       
 
                         

Subject to the provisions of the Plan and the attached Stock Award Agreement
Master Terms and Conditions, which are incorporated herein by reference, the
Company hereby grants to the Associate the Stock Awards outlined above.
1Please see Appendix A for a description of the performance criteria applicable
to this Restricted Stock Award. Please note that vesting will occur upon
certification by the Compensation Committee of the Board of Directors that
performance criteria have been satisfied.
The Company and the Associate have executed this Agreement as of the Date of
Grant set forth above.

                        Tween Brands, Inc.       Associate:    
 
               
By:
               
 
 
 
Michael W. Rayden      
 
   

74